

SECOND AMENDED AND RESTATED SERVICES LOANOUT AGREEMENT
 
THIS AMENDED AND RESTATED SERVICES LOANOUT AGREEMENT (this “Agreement”), dated
as of July 22, 2008, (the “Effective Date”) is entered into between ProElite,
Inc., a New Jersey corporation (the “Company”), and Legacy of Life
Entertainment, Inc. (“Legacy”).
 
RECITALS
 
WHEREAS, pursuant to a Services Loanout Agreement dated as of October 3, 2006
(the “Initial Agreement”) between Legacy and Real Sport, Inc., the predecessor
to the Company, the Company employed Douglas DeLuca (“DeLuca”) through Legacy as
its Chief Executive Officer.
 
WHEREAS, pursuant to the Amended and Restated Services Loanout Agreement dated
March 3, 2008 (the “First Amended and Restated Services Loanout Agreement”)
between Company, Legacy and DeLuca (collectively, the “Parties”), the Initial
Agreement was amended and restated in a manner whereby DeLuca ended his
employment as Chief Executive Officer and Deluca then served Company through
Legacy as its Chief Strategy Officer and Executive Chairman of its Board of
Directors.
 
WHEREAS, the Parties mutually desire to hereby amend, restate and revise the
First Amended and Restated Services Loanout Agreement to set forth the manner in
which DeLuca will end his employment as Chief Strategy Officer and resign from
his position as Executive Chairman of its Board of Directors of Company and
serve as a consultant to Company as defined below.
 
NOW, THEREORE, in consideration of the foregoing and the mutual promises and
covenants set forth in this Agreement, the sufficiency of which is hereby
acknowledged, the Parties mutually agree as follows:
 
AGREEMENT
 
ARTICLE I
 
EFFECT ON THE FIRST AMENDED AND RESTATED SERVICES LOANOUT
AGREEMENT
 
The Parties hereby agree that the First Amendment and Restated Services Loanout
Agreement is hereby terminated and replaced in its entirety with this Agreement.
 
1

--------------------------------------------------------------------------------


 
ARTICLE II
 
CONSULTING ENGAGEMENT; TERMS; AND SERVICES
 
2.1 Engagement and Duties. Subject to the other terms and conditions set forth
herein, on the Effective Date, the Company hereby engages DeLuca (“Consultant”)
through Legacy as a consultant to Company to provide consulting services. In his
role as consultant, DeLuca shall report to the Chief Executive Officer of
Company and shall (a) advise Company in matters pertaining to its business,
operations and industry, and Consultant; (b) oversee strategic initiatives,
including conceiving, planning and implementing strategic alliances,
acquisitions and dispositions; (c) lead the Company’s external relations,
including public relations, media, and Investor Relations, including investor
presentations; (d) lead the Company’s international expansion and global brand
strategies, and (e) lead the development and execution of sponsorship and media
relationships. In connection with his duties, DeLuca shall work from outside of
the Company’s offices in Los Angeles, California and shall have access to the
Company’s resources, including its senior officers, it being understood,
however, that the Company’s Chief Executive Officer has budgetary and financial
responsibility for all such resources. Company shall continue to employ DeLuca’s
current administrative assistant (“Assistant”) for the purpose of providing
services for DeLuca from a location outside of Company’s office as determined by
DeLuca through December 31, 2008 or until the date of resignation of Assistant,
whichever is sooner. Should DeLuca’s current Assistant resign prior to December
31, 2008, Company will provide a replacement assistant under the same or similar
terms and conditions through December 31, 2008. DeLuca shall use his best
efforts and abilities to faithfully and diligently perform his services
hereunder, it being understood, however, that DeLuca may continue to provide
services as co-executive producer of Jimmy Kimmel Live!.
 
2.1.1 Neither Legacy nor DeLuca shall, directly or indirectly, either as an
employee, employer, consultant, agent, investor, principal, partner, stockholder
(except as the holder of less than 1% of the issued and outstanding stock of a
publicly held corporation), corporate officer or director, or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatsoever with the business of the Company
at the time in question. Subject to the foregoing prohibition and provided such
services or investments do not violate any applicable law, regulation or order,
or interfere in any way with the faithful and diligent performance by DeLuca of
the services to the Company otherwise required or contemplated by this
Agreement, the Company expressly acknowledges that DeLuca may:
 
(a) make and manage personal business matters of DeLuca’s choice without
consulting the Chief Executive Officer; and
 
(b) serve in any capacity with any non-profit civic, educational or charitable
organization without consulting the Chief Executive Officer.
 
2.2 Covenants of Legacy
 
2.2.1 Reports. Legacy shall cause DeLuca to use his best efforts and skills to
truthfully, accurately, and promptly make, maintain, and preserve all records
and reports that the Company may, from time to time, request or require, fully
account for all money, records, equipment, materials, or other property
belonging to the Company of which he may have custody, and promptly pay and
deliver the same whenever he may be directed to do so by the CEO.
 
2

--------------------------------------------------------------------------------


 
2.2.2 Rules and Regulations. Legacy and the DeLuca shall obey all rules,
regulations and special instructions of the Company and all other rules,
regulations, guides, handbooks, procedures, policies and special instructions
applicable to the Company’s business in connection with his duties hereunder.
 
2.2.3 Opportunities. Legacy shall cause DeLuca to make all business
opportunities of which he becomes aware that are relevant to the Company’s
business available to the Company, and to no other person or entity or to
himself individually.
 
2.3 Covenants of Company
 
2.3.1 DeLuca shall have the opportunity to review and comment on the text of the
8-K Report filed and any press release issued by the Company regarding DeLuca’s
resignation as Chief Strategy Officer and Executive Chairman with final approval
at the discretion of the Board.
 
2.3.2 The Board shall adopt a resolution ratifying all corporate actions taken
by DeLuca as an officer and/or director of the Company and its subsidiaries and
confirming availability of D&O coverage.
 
ARTICLE III
 
COMPENSATION
 
3.1 Base Salary. During the Term (as hereinafter defined), for all services
rendered by DeLuca hereunder, the Company shall pay, and DeLuca shall accept, as
compensation, an annual base salary of $210,000 per year (“Base Salary”),
payable in accordance with the normal payroll practices of the Company.
 
3.2 Company Shares. DeLuca has received 4,500,000 shares of ProElite, Inc.
(“ProElite”) Common Stock (the “ProElite Shares”) as part of the initial Company
financing. Upon the execution of this agreement, the Company shall vest all
unvested shares.
 
3.3 Health Benefits. DeLuca shall be able to continue his health insurance
benefits, including medical, dental and vision as set forth under the COBRA. The
Company shall pay the full COBRA monthly premiums through December 31, 2009.
 
3.4 Expenses. DeLuca will be reimbursed within ten (10) days for all reasonable,
out-of-pocket business expenses incurred in the performance of his duties on
behalf of the Company consistent with the Company’s policies and procedures,
including prior approval requirements and submission of appropriate supporting
documentation. Notwithstanding the foregoing, DeLuca shall be entitled to
“first” class travel accommodations for domestic travel and “business” class
travel accommodations for international travel. DeLuca shall be promptly
reimbursed for his reasonable legal fees and expenses incurred in connection
with this Agreement.
 
3

--------------------------------------------------------------------------------


 
3.5 Bonus. DeLuca shall receive a bonus of $50,000 upon the execution of this
Agreement and receipt of DeLuca’s letters confirming resignation of his
positions as Chief Strategy Officer and Executive Chairman of its Board of
Directors of Company.
 
3.6 Event Tickets. From the Effective Date and moving forward, Company shall use
best efforts to provide DeLuca with four (4) tickets within the first two rows
of each live ProElite Event at no cost to DeLuca throughout the Term.
 
ARTICLE IV
 
TERMINATION OF ENGAGEMENT
 
4.1 Term of Services.
 
DeLuca’s engagement pursuant to this Agreement shall terminate on the earliest
to occur of the following:
 
(a) September 30, 2009;
 
(b) upon the death of DeLuca (“Death”);
 
(c) upon the delivery to DeLuca of written notice of termination by the Company
if DeLuca shall suffer a physical or mental disability or illness which renders
DeLuca, in the reasonable judgment of the Board, unable to perform his duties
and obligations under this Agreement for either 60 consecutive days or 180 days
in any 12-month period (“Disability”); 
 
(d) upon delivery to DeLuca of written notice of termination by the Company For
Cause; or
 
(e) upon the delivery to Company from DeLuca of written notice of termination
for Good Reason.
 
(f) Upon delivery to Company from DeLuca of written notice of termination
 
4.2 Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
4.2.1 “For Cause” shall mean, in the context of a basis for termination of
DeLuca’s services with the Company:
 
(i) DeLuca is convicted of, or pleas nolo contendere (no contest) to, any crime
(whether or not involving the Company) constituting a felony in the jurisdiction
involved;
 
(ii) DeLuca’s willful misconduct in the performance of DeLuca’s services
hereunder;
 
4

--------------------------------------------------------------------------------


 
(iii) DeLuca’s gross negligence in the performance of his services hereunder or
willful and repeated failure or refusal to perform such services as may be
delegated to DeLuca by Company commensurate with his position; or
 
(iv) DeLuca is in material breach of this Agreement.
 


 
With respect to subsections 4.2.1(ii), (iii) and (iv), the Company shall provide
written notice to DeLuca of any such event with exact details of the claimed
event, and DeLuca shall have thirty (30) calendar days from the date of receipt
of such written notice to prove such claim to be in error or to cure any such
event and to meet with the Board for that purpose.
 
4.2.2 “Good Reason” giving rise to DeLuca’s right to terminate this Agreement
means if DeLuca claims that Company has materially breached this Agreement or
has committed material fraud, DeLuca shall have first provided written notice to
Company of any such claimed material breach or commission with exact details of
the claimed material breach or commission and Company shall have had thirty (30)
days from the date of receipt of such written notice to prove such claim to be
in error or to cure any such breach; if curable, and in the event Company does
so cure such breach within said thirty (30) days, such claimed breach shall not
constitute Good Reason or a breach of this Agreement.  
 
4.3 Effect of Termination
 
4.3.1 In the event that this Agreement is terminated by the Company without
Cause or by DeLuca for Good Reason, DeLuca shall be entitled to any unpaid Base
Salary for the remaining period through September 30, 2009, to be promptly paid
in one lump sum.
 
4.3.2 DeLuca shall have no obligation to offset any payments he receives from
the Company following the termination of his services by any payments he
receives from his subsequent employer
 
4.3.3 In the event the Agreement is terminated by DeLuca pursuant to 4.1 (f),
DeLuca shall not receive further compensation for the remaining period through
September 30, 2009.
 
4.4 Change in Control. In the event of a “Change in Control,” as defined below,
(i) Legacy shall have the right to terminate this Agreement, and (ii) upon
Legacy’s written notice to the Company of its intent to terminate, this
Agreement will be terminated fourteen (14) days after receipt of such notice and
the Company and Legacy shall have no further obligation or duties to each other
except that Company shall be obligated to pay DeLuca the remaining unpaid
balance of his Base Salary due under paragraph 3.1 above.
 
5

--------------------------------------------------------------------------------


 
4.4.1 For purposes of this Agreement a “Change in Control” shall mean and be
determined to have occurred if (A) any person (“Person”) (as such term is used
in Sections 13(d) and 14(d) of the Securities and Exchange Act of 1934, as
amended) (the “Exchange Act”) is or becomes the beneficial owner (“Beneficial
Owner”) (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty percent
(50 %) of the combined voting power of the then outstanding securities of the
Company; (B) the sale or other disposition by merger or business combination of
all or substantially all the assets of the Company in a single or series of
related transactions, (C) during any period of two (2) years, a majority of the
members of the Board is replaced by directors who were not nominated and
approved by the Board; or (D) the Company is combined with or acquired by
another company and the Board shall have determined, either before such event or
thereafter, by resolution, that a Change in Control will occur or has occurred.
 
ARTICLE V
 
INVENTIONS AND TRADEMARK; CONFIDENTIAL INFORMATION; NON-
DISCLOSURE; UNFAIR COMPETITION; CONFLICT OF INTEREST
 
5.1 Inventions and Trademark. All ideas, inventions, trademarks, proprietary
information, know-how, processes and other developments or improvements
developed by DeLuca, alone or with others, during the Term, that are within the
scope of Company’s business operations or that relate to Company’s work or
projects, are the exclusive property of Company. In that regard, Legacy and
DeLuca agree to disclose promptly to Company any and all inventions,
discoveries, trademarks, proprietary information, know-how, processes or
improvements, patentable or otherwise, that it and/or he may make from the
beginning of DeLuca’s services until the termination thereof, that relate to the
business of Company, whether such is made solely or jointly with others. Legacy
and DeLuca further agree that, during the Term, it and he will provide Company
with a reasonable level of assistance, at Company’s sole option and expense, to
obtain patents in the United States of America, or elsewhere on any such ideas,
inventions, trademarks and other developments, and agrees to execute all
documents necessary to obtain such patents in the name of Company.
 
5.2 Confidential Information. Legacy shall hold and keep confidential for the
benefit of Company all secret or confidential information, files, documents
other media in which confidential information is contained, knowledge or data
(collectively the “Confidential Information”) relating to Company or any of its
affiliated companies, and their respective businesses, which shall have been
obtained by Legacy and/or DeLuca during DeLuca’s engagement by Company or any of
its affiliated companies. Confidential Information does not include information
that is already public knowledge at the time of disclosure (other than by acts
by DeLuca or his representatives in violation of this Agreement) or that is
provided to DeLuca by a third party without an obligation with Company to
maintain the confidentiality of such information. After termination of DeLuca’s
consulting services with Company, he shall not, without the prior written
consent of Company, or as may otherwise be required by law or legal process,
communicate or divulge any Confidential Information to anyone other than Company
and those designated by it. Legacy and DeLuca shall acknowledge that all
confidential documents are and shall remain the sole and exclusive property of
Company regardless of who originally acquired the confidential documents. Legacy
and DeLuca agree to return to Company promptly upon the expiration or
termination of his services or at any other time when requested by Company, any
and all property of Company, including, but not limited to, all confidential
documents and copies thereof in his possession or control. Any loss resulting
from a breach of the foregoing obligations by Legacy and/or DeLuca to protect
the Confidential Information could not be reasonably or adequately compensated
in damages in an action at law. Therefore, in addition to other remedies
provided by law or this Agreement, Company shall have the right to obtain
injunctive relief, in the appropriate court, at any time, against the
dissemination by Legacy and/or DeLuca of the Confidential Information, or the
use of such information by Legacy and/or DeLuca in violation hereof.
 
6

--------------------------------------------------------------------------------


 
5.2.1 Restriction on Use of Confidential/Trade Secret Information. DeLuca agrees
that his use of confidential/trade secret information is subject to the
following restrictions for an indefinite period of time so long as the
confidential/trade secret information has not become generally known to the
public:
 

 
(a)
Non-Disclosure. DeLuca agrees that he will not publish or disclose, or allow to
be published or disclosed, confidential/trade secret information to any person
without the prior written authorization of the Company unless pursuant to
DeLuca’s responsibilities to the Company under this Agreement.

 

 
(b)
Non-Removal/Surrender. DeLuca agrees that he will not remove any
confidential/trade secret information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his duties under this Agreement. DeLuca further agrees that he shall
surrender to the Company all documents and materials in his possession or
control which contain confidential/trade secret information and which are the
property of the Company upon the termination of this Agreement, and that he
shall not thereafter retain any copies of any such materials.

 
5.2.2 Non-Solicitation of Customers/Prohibition Against Unfair Competition.
DeLuca agrees that at no time after his services terminate with the Company will
he engage in competition with the Company while making any use of the Company’s
confidential/trade secret information. DeLuca agrees that he will not directly
or indirectly accept or solicit, whether as an employee, independent contractor
or in any other capacity, the business of any customer of the Company with whom
DeLuca worked or otherwise had access to the Company’s confidential/trade secret
information pertaining to its business with that customer during the last year
of his engagement with the Company.
 
7

--------------------------------------------------------------------------------


 
5.3 Non-Solicitation During Engagement. DeLuca shall not during his consulting
agreement inappropriately interfere with the Company’s business relationship
with its customers or suppliers or solicit any of the employees of the Company
to leave the employ of the Company.
 
5.4 Non-Solicitation of DeLuca. DeLuca agrees that, for one year following the
termination of his consulting agreement, he shall not, directly or indirectly,
ask or encourage any of the Company’s employees to leave their employment with
the Company or solicit any of the Company’s employees for employment.
 
5.5 Breach of Provisions. If the DeLuca breaches any of the provisions of this
Section 5, or in the event that any such breach is threatened by the DeLuca, in
addition to and without limiting or waiving any other remedies available to the
Company at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provisions of this Section 5.
 
5.6 Reasonable Restrictions. The parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this Section 5, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.
 
5.7 Definition. For purposes of this section 5, the term “Company” shall be
deemed to include any parent, subsidiary or affiliate of the Company.
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives, heirs,
distributees, successors and assigns. Neither Legacy nor DeLuca may assign any
of its or his rights and obligations under this Agreement. The Company may
assign its rights and obligations under this Agreement to any successor entity.
 
6.2 Indemnification. The Company shall indemnify, defend and hold harmless
Legacy and DeLuca to the fullest extent permitted by law from any and all
actions, complaints, disputes, arbitrations, investigations, guarantees,
including but not limited to personal guarantees of loans or any other
obligation or any other guaranty or the like signed by Consultant on behalf of
the Company, or any other proceedings of any kind whatsoever, or threats thereof
(“Claims”) and any and all damages, losses, expenses (including without
limitation reasonable attorneys’ fees, disbursements and other charges of
counsel incurred by Consultant and selected by Company) or other liabilities,
contingent or otherwise, of any kind whatsoever arising from or relating to any
aspect of Legacy’s or DeLuca’s relationship with the Company and/or with regard
to any personal guaranty signed by Legacy or DeLuca on behalf of the Company,
and any current or future subsidiary or affiliates, the performance of any of
DeLuca’s duties hereunder, or otherwise arising from or relating to any aspect
of Legacy’s or DeLuca’s relationship with the Company and any current or future
subsidiary or affiliates, the performance of any of DeLuca’s duties hereunder,
or otherwise arising from or relating to any action or inaction of DeLuca while
serving as an officer or director of the Company or, if applicable, as an
officer or director of the Company, or, if applicable, as an officer or director
of any other entity or as a fiduciary of any benefit plan, including without
limitation any personal liability of any kind under any law, rule, regulation,
agreement or understanding applicable to the Company and the persons who serve
as officers and directors thereof or any subsidiary or affiliate thereof, in all
cases relating to matters occurring after October 3, 2006, during the Term or
thereafter unless a result of DeLuca’s gross negligence or willful misconduct.
The Company shall cover the DeLuca under general liability insurance, errors and
omissions insurance (if any) and any other Company insurance, both during and,
while potential liability exists, after the Term in the same amount and to the
same extent as the Company covers its other officers and directors and will make
available to DeLuca any certificates of the foregoing.
 
8

--------------------------------------------------------------------------------


 
6.3 Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made (a) when personally delivered or (b) when sent
by telecopier and confirmed within 48 hours by letter mailed or delivered to the
party to be notified at its or his/hers address set forth herein; or three days
after being sent by registered or certified mail, return receipt requested, (or
by equivalent currier with delivery documentation such as FEDEX or UPS) to the
address of the other party set forth or to such other address as may be
specified by notice given in accordance with this section 6.3:
 
If to the Company:
 
ProElite, Inc.
12121 Wilshire Boulevard, Suite1001
Los Angeles, California 90025
Telephone: (310) 526-8700
Facsimile: (310) 571-0798
Attention: Chief Executive Officer
     
If to Legacy:
 
Legacy of Life Entertainment, Inc.
2708 Foothill Boulevard, No. 317
La Crescenta, California 91214
Telephone: (___)_____________________
Attention: Douglas DeLuca
 
With a copy to
Carl R. Klein
Defrees & Fiske, LLC
Suite 1100
200 South Michigan Avenue
Chicago, Illinois 60604
Telephone: 312-372-4000

 
6.4 Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
 
9

--------------------------------------------------------------------------------


 
6.5 Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid, unless expressed in a writing signed by
such first party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.
 
6.6 Entire Agreement. This Agreement sets forth the entire agreement between the
Parties with respect to the subject matter hereof, and supersedes any and all
prior agreements between the Company and DeLuca, whether written or oral,
relating to any or all matters covered by and contained or otherwise dealt with
in this Agreement. This Agreement does not constitute a commitment of the
Company with regard to DeLuca’s engagement, express or implied, other than to
the extent expressly provided for herein.
 
6.7 Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid, unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.
 
6.8 Authority. The Parties each represent and warrant that it or he has the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
 
6.9 Attorneys’ Fees. If either party hereto commences an arbitration or other
action against the other party to enforce any of the terms hereof or because of
the breach by such other party of any of the terms hereof, the prevailing party
shall be entitled, in addition to any other relief granted, to all actual
out-of-pocket costs and expenses incurred by such prevailing party in connection
with such action, including, without limitation, all reasonable attorneys’ fees,
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.
 
6.10 Titles. The titles of the sections of this Agreement are inserted merely
for convenience and ease of reference and shall not affect or modify the meaning
of any of the terms, covenants or conditions of this Agreement.
 
6.11 Applicable Law; Choice of Forum. This Agreement, and all of the rights and
obligations of the parties in connection with the consulting relationship
established hereby, shall be governed by and construed in accordance with the
substantive laws of the State of California without giving effect to principles
relating to conflicts of law.
 
10

--------------------------------------------------------------------------------


 
6.12 Arbitration.
 
6.12.1 Scope. To the fullest extent permitted by law, DeLuca and the Company
agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the consulting relationship between the Company and DeLuca and any disputes upon
termination of the engagement, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law. For the purpose
of this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent DeLuca’s
claims arise out of or relate to their actions on behalf of the Company.
 
6.12.2 Arbitration Procedure. To commence any such arbitration proceeding, the
party commencing the arbitration must provide the other party with written
notice of any and all claims forming the basis of such right in sufficient
detail to inform the other party of the substance of such claims. In no event
shall this notice for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations. The arbitration will be conducted in Los
Angeles, California, by a single neutral arbitrator and in accordance with the
then-current rules for resolution of consultant disputes of the American
Arbitration Association (“AAA”). The Arbitrator is to be selected by the mutual
agreement of the Parties. If the Parties cannot agree, the Superior Court will
select the arbitrator. The parties are entitled to representation by an attorney
or other representative of their choosing. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of California, and only such power, and shall follow the law. The award
shall be binding and the Parties agree to abide by and perform any award
rendered by the arbitrator. The arbitrator shall issue the award in writing and
therein state the essential findings and conclusions on which the award is
based. Judgment on the award may be entered in any court having jurisdiction
thereof. The Company shall bear the costs of the arbitration filing and hearing
fees and the cost of the arbitrator.
 
6.13 This Agreement shall not be terminated by any voluntary or involuntary
dissolution of the Company resulting from either a merger or consolidation in
which the Company is not the consolidated or surviving corporation, or a
transfer of all or substantially all of the assets of the Company. In the event
of any such merger or consolidation or transfer of assets, DeLuca’s rights,
benefits and obligations hereunder shall be assigned to the surviving or
resulting corporation or the transferee of the Company’s assets.
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Legacy of Life Entertainment, Inc., a California corporation
 
ProElite, Inc., a New Jersey corporation
         
By:
/s/ Doug DeLuca
 
By:
/s/ Charles Champion
 
Name: Douglas DeLuca
Title: President
   
Name: Charles Champion
Title: Chief Executive Officer


12

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT OF LOANOUT


As an inducement to you to enter into the Second Amended and Restated Services
Loanout Agreement (“Agreement”), dated as of July 22, 2008 between ProElite,
Inc. and Legacy of Life Entertainment, Inc. (“Lender”) (with all terms used
herein having the same meaning as such terms are defined in the Agreement), and
as a material part of the consideration moving to you for so doing, the
undersigned hereby represents, warrants and agrees as follows:
 
(i) That the undersigned has heretofore entered into an agreement (“Engagement
Agreement”) with Lender covering the rendition of the undersigned’s services for
Lender, and that Lender has the right and authority to enter into the Agreement
and to furnish to you the rights and services of the undersigned upon the terms
and conditions therein specified.
 
(ii) That the undersigned is familiar with each and all of the terms, covenants
and conditions of the Agreement and hereby consents to the execution thereof;
that the undersigned will be bound by and will duly observe, perform and comply
with each and all of the terms, covenants and conditions of the Agreement on the
part of the undersigned to be performed and complied with, even if the Agreement
should hereafter expire, be terminated (whether by Lender or the undersigned) or
suspended; that the undersigned shall render to you all of the services which
are to be rendered by the undersigned pursuant to the Agreement even if Lender
shall be dissolved or should otherwise cease to exist; and that the undersigned
hereby confirms that there have been granted to Lender all of the rights granted
by Lender to you under the Agreement.
 
(iii) That the undersigned is under no obligation or disability by law or
otherwise which would prevent or restrict the undersigned from performing and
complying with all of the terms, covenants and conditions of the Agreement on
the part of the undersigned to be performed or complied with.
 
(iv) That the undersigned will look solely to Lender or its associated or
subsidiary companies and not to you for all compensation and other remuneration
for any and all services and rights which the undersigned may render and grant
to you under the Agreement.
 
(v) That you shall be entitled to equitable relief against the undersigned by
injunction or otherwise to restrain, enjoin and/or prevent the violation or
breach by the undersigned of any obligation of the undersigned to be performed
as provided in the Agreement, and/or the violation or breach by the undersigned
of any obligations or agreements under this present instrument. You shall have
all rights and remedies against the undersigned which you would have if the
undersigned were your direct employee under the Agreement and you shall not be
required to first resort to or exhaust any rights or remedies which you may have
against the Lender before exercising your rights and remedies against the
undersigned.
 
13

--------------------------------------------------------------------------------


 
(vi) That the undersigned will indemnify and hold you, your employees, officers
and assigns harmless from and against any and all taxes which you may have to
pay and any and all liabilities (including judgments, penalties, interest,
damages, costs and expenses including reasonable attorneys’ fees, whether or not
litigation is actually commenced) which may be obtained against, imposed or
suffered by you or which you may incur by reason of your failure to deduct and
withhold from the compensation payable under the Agreement any amounts required
or permitted to be deducted and withheld from the compensation of an employee
under the provisions of the Federal and California Income Tax acts, the Federal
Social Security Act, the California Unemployment Insurance Act and/or any
amendments thereof and/or any other statutes or regulations heretofore or
hereafter enacted requiring the withholding of any amount from the compensation
of an employee.
 
(vii) That the undersigned will not amend or modify the Engagement Agreement
with Lender in any particular manner that would prevent or interfere with the
performance of the undersigned’s services for you or the use and ownership of
the results and proceeds thereof, pursuant to the Agreement.
 
/s/ Doug DeLuca 
Douglas DeLuca

 
14

--------------------------------------------------------------------------------

